According great deference to the jury’s determinations as to witness credibility (see Jean-Louis v City of New York, 86 AD3d 628, 629 [2011]; Christ v Law Offs. of William F. Levine & Michael B. Grossman, 72 AD3d 721, 723 [2010]; Bertelle v New York City Tr. Auth., 19 AD3d 343 [2005]), a fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]; Jean-Louis v City of New York, 86 AD3d 628 [2011]; Christ v Law Offs. of William F. Levine & Michael B. Grossman, 72 AD3d at 723; Nicastro v Park, 113 AD2d 129, 134 [1985]) supports the jury’s determination that the plaintiff was not constructively evicted from the demised premises (see Barash v Pennsylvania Term. Real Estate Corp., 26 NY2d 77, 83 [1970]; Drapaniotis v 36-08 33rd St. Corp., 48 AD3d 736, 737 [2008]).
Accordingly, the Supreme Court properly denied that branch *840of the plaintiffs motion which was to set aside the verdict as contrary to the weight of the evidence. Skelos, J.E, Belen, Lott and Cohen, JJ., concur.